Jsaac Walker plaint. agt Edward Ellis Defendt in an action of the case for that the sd Ellis did Sell to the sd Walker a parcell of Land as by deed of Sale doth appeare under the hand and Seale of the sd Ellis warranting the same, for which land the sd Ellis received of the sd Walker Forty pounds in mony, and cannot warrant the Sale thereof, it being given by will after his the Ellis decease unto his Children, being above Forty pounds in mony damage to the plaint. and all other due damages etc. . . . The Jury . . . found for the Defendt costs of Court.